UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant x Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) o Definitive Proxy Statement x Definitive Additional Materials o Soliciting Material Pursuant to §§240.14a-12 KOREA EQUITY FUND, INC. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: Korea Equity Fund, Inc. 2 World Financial Center, Building B New York, N.Y.10281 AMENDED NOTICE OF 2 September 15, 2010 to the shareholders of korea equity fund, inc.: Important Notice Regarding the Availability of Proxy Materials for Annual Meeting of Shareholders to be held on Wednesday, September 15, 2010:The Notice of Annual Meeting of Shareholders and Proxy Statement and the supplements and amendments thereto are available at www.edocumentview.com/KEF. Notice is hereby given that the date of the 2010 Annual Meeting of Shareholders (the “Meeting”) of Korea Equity Fund, Inc. (the “Fund”) has been changed to Wednesday, September15,2010.The matters to be considered are set forth in the original Notice of the Meeting dated July14,2010.The record date of June 29, 2010 has not been changed.The meeting will be held at 9:00 a.m. at the offices of Nomura Asset Management U.S.A. Inc., Two World Financial Center, Building B, New York, New York. SUPPLEMENT dated August 17, 2010 to PROXY STATEMENT dated July 14, 2010 (the “Proxy Statement”) As described in the Fund’s Proxy Statement, the Board of Directors announced a Discount Management Plan on June 3, 2010.The Discount Management Plan consists of an open-market share repurchase program and a tender offer component. The Fund commenced share repurchases on the New York Stock Exchange on July1,2010.As of August 13, 2010, the Fund had repurchased 149,609 shares of its common stock. Based on preliminary proxy voting results and feedback from certain of the investors in the Fund, the Board of Directors understands that a significant number of investors favor a means for greater liquidity for their shares than is provided under the current Discount Management Plan.Accordingly, the Board of Directors has approved an enhanced Discount Management Plan that will provide increased liquidity for shareholders.Under the new Plan, the Fund will commence a tender offer for up to 20 percent of its outstanding shares.The terms and timing of such tender offer will be determined and announced on a date subsequent to the Annual Meeting of Shareholders.In addition, following completion of the initial tender offer, the Board will annually evaluate whether, taking into account the Fund’s performance, trading discount from net asset value and other relevant factors, the Fund should make an additional tender offer for between 5 and 15 percent of its outstanding shares.In connection with tender offers launched by the Fund, the Board of Directors will determine whether shareholders who tender their shares will receive a pro rata portion of each of the Fund’s portfolio securities (other than illiquid securities and securities with transfer restrictions) or, alternatively, cash.The Board of Directors’ determination on this issue will take into account regulatory and timing considerations posed by such options. In light of the proposed tender offer and applicable regulatory restrictions, the Fund discontinued open-market repurchases of its common stock at the close of business on August13, 2010. Following the completion of the initial tender offer, the Board of Directors will monitor the extent to which the Fund’s shares may trade at a discount from their net asset value.Depending on the levels of any discounts, the Board may consider resuming open-market repurchases or taking other action, including further modification of the Discount Management Plan, it believes is in the best interests of the Fund. By Order of the Board of Directors Neil A. Daniele, Secretary New York, New York
